Title: From George Washington to American Philosophical Society, 13 December 1783
From: Washington, George
To: American Philosophical Society


                        
                            Gentlemen
                            Philad. Decr 13th 1783
                        
                        While you recall to my mind the honor formerly done me by enrolling my name in the List of the Members of your Society, you
                            greatly heighten the pleasure of your present congratulations.
                        For if I know my own inclination, it is to be the friend and associate to men of Virtue &
                            philosophical knowledge; or if I have a wish ungratified, it is that the Arts & Sciences may continue to flourish
                            with encreasing lustre.
                        In the philosophic retreat to which I am retiring, I shall often contemplate with pleasure the extensive utility of your
                            Institution—The field of investigation is ample—the benefits which will result to Human Society from  discoveries yet
                            to be made, are indubetable—and the task of studying the works of the great Creator, inexpressibly delightful.
                        
                            Go: Washington
                        
                    